FILED
                              NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KULDIP SINGH; et al.,                             No. 09-71810

               Petitioners,                       Agency Nos.     A077-829-737
                                                                  A077-829-739
  v.                                                              A077-829-740

ERIC H. HOLDER, Jr., Attorney General,
                                                  MEMORANDUM*
               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Kuldip Singh and his family, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because the motion was filed nearly five years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to demonstrate

changed circumstances in India to qualify for the regulatory exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 989-90.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71810